UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1488


In re:   JANISON VEAL, a/k/a Jason,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                   (No. 3:02-cr-00043-JPB-JES-1)


Submitted:   June 14, 2012                  Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Janison Veal, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Janison Veal petitions for a writ of mandamus seeking

an   order compelling          the       district      court    to    vacate     it’s     order

denying      Veal’s    motion       to    reconsider      the    grant      of   a    sentence

reduction      pursuant       to     18     U.S.C.      § 3582(c)(2)         (2006).            We

conclude that Veal is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary          circumstances.             Kerr    v.    United       States

Dist.     Court,      426    U.S.        394,   402     (1976);       United     States         v.

Moussaoui,      333    F.3d     509,      516-17       (4th    Cir.    2003).         Further,

mandamus      relief    is    available         only    when    the    petitioner         has    a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

              Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The relief sought by Veal is not available by way of mandamus.

Accordingly,        although        we    grant     leave       to    proceed        in   forma

pauperis,      we     deny    the    petition       for       writ    of    mandamus.           We

dispense      with     oral     argument         because       the     facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            PETITION DENIED



                                                2